REGAN, Judge
(dissenting).
I respectfully dissent. I am of the opinion that the plaintiff should have recovered herein since the record reflects that while she and the deceased were judicially separated she lived in a house which had been acquired during the existence of the community. Therefore to this extent she was dependent on the deceased. I believe that the case should have been remanded to the district court in order that the community property could have been evaluated so as to establish the rental value of the property in which plaintiff lived and thus show the amount of support contributed by the decedent to the plaintiff.